                           UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF WISCONSIN



         UNITED STATES OF AMERICA

                           v.                              COUNSEL-ONLY STATUS CONFERENCE
                                                                     (By Telephone)

                 IAN ALAN OLSON                                        Case No. 21-cr-0077-bhl


HONORABLE BRETT H. LUDWIG presiding                                              Time Called: 9:33 a.m.
Proceeding Held: 7/14/2021                                                    Time Concluded: 9:40 a.m.
Deputy Clerk: Kristine B.                                                               Tape: 19

Appearances:

UNITED STATES OF AMERICA by:                            Benjamin W Proctor
IAN ALAN OLSON by:                                      Thomas C Simon


       The parties updated the Court on the status of the case. Defendant’s counsel reported that his client has
agreed to the government’s plea offer and the written agreement will likely be signed and filed within the next
two weeks.

       The Court scheduled a Change of Plea hearing for August 18, 2021, at 1:00 p.m., at the U.S. Federal
Courthouse, Courtroom 225, 517 E. Wisconsin Ave., Milwaukee, WI 53202. The Court made a speedy trial
finding. The dates from 7/14/2021 to 8/18/2021 are excluded under the Speedy Trial Act.




                 Case 2:21-cr-00077-BHL Filed 07/14/21 Page 1 of 1 Document 20
